DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission for initially filed claims filed on April 7th, 2021. Claims 28, 35, and 42 are amended. Claims 28-48 have been examined in this application. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 28-48 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Step 1: Claims 28-34 and 36-38 is/are drawn to methods (i.e., a process), claims 35 and 39-41 is/are drawn to apparatus (i.e., a machine/manufacture), and claim(s) 42-48 is/are drawn to computer-readable storage medium (i.e., a machine/manufacture). As such, claims 28-48 is/are drawn to one of the statutory categories of invention (Step 1: YES).
Step 2A - Prong One: In prong one of step 2A, the claim(s) is/are analyzed to evaluate whether it/they recite(s) a judicial exception. 
Representative Claim 28: Identification of Abstract Idea and Additional Elements, using Broadest Reasonable Interpretation
Claim Limitation
Abstract Idea
Additional Element
A method comprising:


receiving a request to provide, via a network, an electronic communication, the electronic communication comprising a plurality of content slots, wherein each content slot of the plurality of content slots is defined as a particular region of the electronic communication, interaction with which triggering a specific computer operation;

receiving a request to provide electronic communication comprising a plurality of content slots (insignificant extra-solution activity)
“via a network” is applying or generally linking
“an electronic communication” is applying on generic computer
an electronic communication, selecting an electronic communication template, the electronic communication template comprising slot definition data identifying a physical location, type, and size of each of a plurality of available content slots to be populated with content, wherein each of the plurality of available content slots is configured to receive and display at least a portion of content received from a content generator;

 “an electronic communication” is applying on generic computer
maintaining a database comprising a plurality of content generators, each of the plurality of content generators comprising respective, independently executing, content selection logic and assignment preference logic, wherein each of the plurality of content generators is configured to target generated content of the electronic communication to a particular user or group of users, to promote a particular promotion, set of promotions, or type of promotion;

maintaining a database comprising a plurality of content generators configured to target generated content of the electronic communication to a particular user (i.e. (insignificant extra-solution activity)

using a processor and before creation or selection of content, in real-time, on a slot-by-slot basis, a particular content generator of the plurality of content generators for respectively supplying corresponding content for a particular content slot of the plurality of available content slots of the electronic communication;
This limitation recites the abstract idea for determining a particular content generator of the plurality of promotion generators for respectively supplying corresponding content a particular content slot of the plurality of content slots of the electronic communication, and it falls within one or more concepts performed in the human mind, such as one or more observations, evaluations, judgments, opinions. Therefore, this limitation recites the abstract idea of “Mental Processes”

“using a processor” is applying or generally linking
receiving, subsequent to the determination of the particular content generator of the plurality of content generators, from the particular content generator of the plurality of 2 of 15content generators, content selected by the particular content generator, wherein reception is in parallel to reception of other content from at least one other content generator, and wherein the content selected is based at least in part on the content selection logic of the particular content generator;
This limitation recites the abstract idea for receiving, subsequent to the determination of the one of the plurality of content generators, content selected by a particular content generator is in parallel to other content selected and it falls within one or more concepts performed in the human mind, such as one or more observations, evaluations, judgments, opinions. Therefore, this limitation recites the abstract idea of “Mental Processes”


and generating the electronic communication, the electronic communication displaying the content selected by the particular content generator.

generating electronic communication to display content (insignificant extra-solution activity)




Dependent claims 29-34, 36-41, and 43-48, recites receiving one or more selection parameters, determining and scoring each particular content generator of the plurality of content generators for each particular content slot based on the presence of the first type of selection parameter and the absence of the second type of selection parameter, determining which missing information if possessed would most improve future electronic communications targeted to the consumer particular (advertising, marketing or sales activities or behaviors; business relations, as well as managing personal behavior or relationships or interactions between people including social activities, teaching, and following rules or instructions) then it falls within the “certain methods of organizing human activity” and “Mental Processes”.
As such, the Examiner concludes that claim 28 recites an abstract idea (Step 2A – Prong One: YES).
Independent claim(s) 35 and 42 recite/describe nearly identical steps (and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis.

Step 2A - Prong Two: In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional elements, that integrate the exception into a practical application of that exception. An “addition element” is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element). The phrase “integration into a practical application” is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.
The claim(s) recite the additional elements/limitations of:  
“A method comprising …” (Claim 28)
“An apparatus … comprising at least one processor and a memory, the memory comprising instructions that, when executed by the at least one processor, cause the at least one processor to …” (Claim 35)
“A non-transitory computer readable medium … when executed by a processor, cause the processor to …” (Claim 42)

selecting an electronic communication template …; 
maintaining a database …; 
determining, using a processor … in real-time, on a slot-by-slot basis …; 
receiving … content selected by the particular content generator …; 
and generating the electronic communication … displaying the content …” (Claims 28, 35, and 42)
The requirement to execute the claimed steps/functions “A method comprising …” (Claim 28), “An apparatus … comprising at least one processor and a memory, the memory comprising instructions that, when executed by the at least one processor, cause the at least one processor to …” (Claim 35), “A non-transitory computer readable medium … when executed by a processor, cause the processor to …” (Claim 42), “receiving a request to provide …, the electronic communication comprising a plurality of content slots …; selecting an electronic communication template …; maintaining a database …; determining, using a processor … in real-time, on a slot-by-slot basis …; receiving … content selected by the particular content generator …; and generating the electronic communication … displaying the content …” (Claims 28, 35, and 42), is/are equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(f)).
	The recited additional element(s) of  “A method comprising …” (Claim 28), “An apparatus … comprising at least one processor and a memory, the memory comprising instructions that, when executed by the at least one processor, cause the at least one processor to …” (Claim 35), “A non-transitory computer readable medium … when executed by a processor, cause the processor to …” (Claim 42), “receiving a request to provide …, the electronic communication comprising a plurality of content slots …; selecting an electronic communication template …; maintaining a database …; determining, using a processor … in real-time, on a slot-by-slot basis …; receiving … content selected by the particular content generator …; and generating the electronic communication … displaying the content …” (Claims 28, 35, and 42), additionally serves merely to generally link the use of the judicial exception to a particular technological environment or field of use. Specifically, it/they serve(s) to limit the application of the abstract idea to computerized environments (e.g., receiving, providing, selecting, maintaining, determining, and generating promotions to display). This reasoning was demonstrated in Intellectual Ventures I LLC v. Capital One Bank (Fed. Cir. 2015), where the court determined "an abstract idea does not become nonabstract by limiting the invention to a particular field of use or technological environment, such as the Internet [or] a computer"). This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(h)).
The recited additional element(s) of “receiving a request to provide …, the electronic communication comprising a plurality of content slots …; maintaining a database …; receiving … content selected by the particular content generator …; and generating the electronic communication … displaying the content …” (Claims 28, 35, and 42), additionally and/or alternatively simply append insignificant extra-solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea). The term see MPEP 2106.05(g)).
Furthermore, although the claims recite a specific sequence of computer-implemented functions, and although the specification suggests certain functions may be advantageous for various reasons (e.g., business reasons), the Examiner has determined that the ordered combination of claim elements (i.e., the claims as a whole) are not directed to an improvement to computer functionality/capabilities, an improvement to a computer-related technology or technological environment, and do not amount to a technology-based solution to a technology-based problem.
Dependent claims 28-34, 36-41, and 43-48 fails to include any additional elements. In other words, each of the limitations/elements recited in respective independent claims is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim).
The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application. Accordingly, the claim(s) is/are directed to an abstract idea (Step 2A – Prong two: NO).
Step 2B: In step 2B, the claims are analyzed to determine whether any additional element, or combination of additional elements, is/are sufficient to ensure that the claims amount to significantly more than the judicial exception. This analysis is also termed a search for an "inventive concept." An "inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966).
As discussed above in “Step 2A – Prong 2”, the requirement to execute the claimed steps/functions “A method comprising …” (Claim 28), “An apparatus … comprising at least one processor and a memory, the memory comprising instructions that, when executed by the at least one processor, cause the at least one processor to …” (Claim 35), “A non-transitory computer readable medium … when executed by a processor, cause the processor to …” (Claim 42), “receiving a request to provide …, the electronic communication comprising a plurality of content slots …; selecting an electronic communication template …; maintaining a database …; determining, using a processor … in real-time, on a slot-by-slot basis …; receiving … content selected by the particular content generator …; and generating the electronic communication … displaying the content …” (Claims 28, 35, and 42), is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. This/these limitation(s) do/does not impose any meaningful limits on practicing the  MPEP 2106.05(f)). 
The recited additional element(s) of “A method comprising …” (Claim 28), “An apparatus … comprising at least one processor and a memory, the memory comprising instructions that, when executed by the at least one processor, cause the at least one processor to …” (Claim 35), “A non-transitory computer readable medium … when executed by a processor, cause the processor to …” (Claim 42), “receiving a request to provide …, the electronic communication comprising a plurality of content slots …; selecting an electronic communication template …; maintaining a database …; determining, using a processor … in real-time, on a slot-by-slot basis …; receiving … content selected by the particular content generator …; and generating the electronic communication … displaying the content …” (Claims 28, 35, and 42), merely to generally link the use of the judicial exception to a particular technological environment or field of use. This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(h)). 
The recited additional element(s) of “maintaining a database …; and generating the electronic communication … displaying the content …” (Claims 28, 35, and 42), additionally and/or alternatively simply append insignificant extra-solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea; mere post-solution activity in conjunction with an abstract idea). These additional element(s), taken individually or in combination, additionally amount to well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, appended to the judicial exception. These additional elements, taken individually or in See MPEP 2106.05(d)). This conclusion is based on a factual determination. 
The determination that these functions are conventional/generic computer functions is demonstrated by Applicant’s own disclosure [0132], “These computer program instructions may be loaded onto a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the computer program product includes the instructions which execute on the computer …” Thus the Supreme Court has held that “appending conventional steps, specified at a high level of generality” is not “enough” to supply an “inventive concept.” Alice Corp., slip op. at 12 (quoting Mayo, slip op. at 14, 8, 3). Rather, the limitation must supply an improvement to the technology or functioning of the computer beyond generally linking the use of the abstract idea to a particular technological environment. Considered as a whole, the limitations of these claims do not do significantly more than recite the abstract idea implemented using generic computer technology. Additionally, receiving a request to provide an electronic communication comprising a plurality of content slots, maintaining a database of plurality of content generator to target generated content, receiving the content selected by the particular content generator and generating the electronic communication displaying the content is similar to “Presenting offers and gathering statistics”, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93, and “Receiving or transmitting data over a network, e.g., using the Internet to gather data” by Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d MPEP 2106.05(d) (II)).
Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea. When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer, generally link the abstract idea to a particular technological environment or field of use, append the abstract idea with insignificant extra solution activity associated with the implementation of the judicial exception, (e.g., mere data gathering, post-solution activity), and appended with well-understood, routine and conventional activities previously known to the industry.
Dependent claims 28-34, 36-41, and 43-48 fails to include any additional elements. In other words, each of the limitations/elements recited in respective independent claims is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim).
	The Examiner has therefore determined that no additional element, or combination of additional claims elements is/are sufficient to ensure the claim(s) amount to significantly more than the abstract idea identified above (Step 2B: NO).



Response to Arguments
With regards to §101 rejections:
The Examiner has considered Applicant’s arguments filed on April 7th, 2021 with respect to the rejection(s) of claims 24-48 have been fully considered but are unpersuasive. 
Applicant states, “The Pending Claims Are Not “Directed To” an Abstract Idea …” Remarks 11-12. Applicant's arguments have been fully considered but they are not persuasive. 
As discussed above, the claims are directed to an abstract idea, and the claims do not recite additional elements or combination of elements that amount to significantly more than the abstract idea. And the claims as a whole do not integrate the abstract idea into a practical application. 
As explained above that these limitations together describe a process of receiving a request to provide an electronic communication comprising a plurality of content slots, maintaining a database of plurality of content generator to target generated content, receiving the content selected by the particular content generator and generating the electronic communication displaying the content. This process amounts to an “advertising, marketing, or sales activity or behavior” and/or a “fundamental economic principal or practice”, and therefore that this activity is appropriately characterized as falling within at least one of the enumerated sub-groupings. 
Further, the limitation recites the abstract idea for determining and receiving a particular content generator of the plurality of promotion generators for respectively supplying corresponding content a particular content slot of the plurality of content slots of the electronic communication, and it falls within one or more concepts performed in the human mind, such as one or more observations, evaluations, judgments, opinions. Therefore, this limitation recites the abstract idea of “Mental Processes”.

Applicant states, “Any Alleged Abstract Idea Recited in the Claims is integrated into a Practical Application (Step 2A – Second Prong) …” Remarks 12-13. Applicant's arguments have been fully considered but they are not persuasive. 
Examiner reviewed the applicant’s specification para. 0039 & 0041 and recites “providing improved targeting of promotion marketing materials and data gathering operations to improve the accuracy of promotion targeting to particular consumers. Example embodiments may also provide for improved analytics to monitor the efficacy of electronic communications, content generators, and/or particular content employed by the promotion and marketing service … Sales representatives and merchants may access a promotional system 102 via a network” i.e. the many of the “additional elements” (e.g., recitations of via a processor, one or more memories, via the electronic communication, via a network, etc.) merely require implementation of the abstract idea using generic computer components and their associated functions (i.e., amount to a requirement to apply the abstract idea using a computer) and considered either alone or in combination, does not constitute to significantly more than any alleged abstract idea. 
The problems caused by providing improved targeting of promotion marketing materials and data gathering operations to improve the accuracy of promotion targeting to particular consumers are not technical problems, they are business problems. An improvement to a judicial exception itself (e.g., the recited advertising/marketing/sales activity or behavior) is not an improvement in technology. The technical capabilities/functioning of the computers (i.e., claimed “in at least one memory”, “via the processor”, “via a network”, etc.) are no way improved as a result of to generate an electronic communication to display content to consumer. 
Thus the rejection is maintained.

Conclusion        
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
U.S. Pub. No. 20130166360 (“Kshetramade”).
Kshetramade 
U.S. Pub. No. 20120259866 (“Austin”).
Austin discloses, automatically evaluates the performance of a content generator using content created by the content generator and user and content generator interactions with the content. Specifically, the system analyzes data regarding the content, e.g., a peer-review quality score, and analyzes data regarding user and/or content generator interactions with the content.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM UBALE whose telephone number is (571)272-9861.  The examiner can normally be reached on Mon-Fri. 8:00 AM- 4:30 PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GAUTAM UBALE/Primary Examiner, Art Unit 3682